291 F.2d 753
Mrs. Lela SOSEBEE, Appellantv.Eugene C. SMITH, Chief of Police.H. E. PARISH, etc., Appellantv.Eugene G. SMITH, etc.Mrs. Helen BAILEY, Appellantv.Eugene G. SMITH, etc.George E. KYZER, etc., Appellantv.Eugene G. SMITH, etc.Mrs. C. M. HOLLINGSHEAD, etc., Appellantv.Eugene G. SMITH, etc.Glenn M. PAUL, etc., Appellantv.Eugene G. SMITH, etc.J. D. BASS, Appellantv.Eugene G. SMITH, etc.
Nos. 16638-16644.
United States Court of Appeals Eighth Circuit.
May 17, 1961.

Appeal from the United States District Court for the Eastern District of Arkansas.
Amis Guthridge, Little Rock, Ark., and Sidney W. Provensal, Jr., New Orleans, La., for appellants.
Joseph C. Kemp, Little Rock, Ark., for appellee.
PER CURIAM.


1
Judgments of District Court reversed with costs and causes remanded to District Court with directions to reinstate the action, etc., pursuant to stipulation of parties to abide by decision in Pritchard v. Smith, reported in 8 Cir., 289 F.2d 153.